Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 05/21/2021 is acknowledged.
Claims 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.
Claim Objections
Claims 6-13 and 17 are objected to for being in dependent format yet containing otherwise allowable subject matter. Claims 6-13 and 17 would be allowable is rewritten in independent format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckmann et al. (WO2012126820 with reference to machine translation via EspaceNet, hereinafter referred to as Buckmann).
Regarding claim 1, Buckmann discloses a method of making a refractory article, the method comprising (see Buckmann at [0002] from machine translation via EspaceNet, disclosing a process for producing refractory ceramic moldings): a) mixing a binder system (see Buckman at [0095] from machine translation via EspaceNet, disclosing the mixture comprises organic or inorganic binders), a refractory charge (see Buckman at [0099] from machine translation via EspaceNet, disclosing the mixture comprises mullite particles), and a second colloidal binder (see Buckman at [0098] from machine translation via EspaceNet, disclosing the mixture comprises colloidally dispersed silicon dioxide) to form an aqueous slurry (see Buckman at [0103] from machine translation via EspaceNet, disclosing the mixture is a slurry); b) casting the aqueous slurry into a mold, wherein the aqueous slurry is at a slurry casting temperature (see Buckman at [0102] from machine translation via EspaceNet, disclosing the mixture poured into the casting mold and then the temperature is lowered to below the freezing temperature of the mixture); c) subjecting the mold containing the aqueous slurry to a temperature that is less than the slurry casting temperature for a time sufficient to form a green strength article (see Buckman at [0102] from machine translation via EspaceNet, disclosing 
Regarding claim 2, Buckmann discloses placing a reinforcement material into or on the mold (see Buckman at [0096], disclosing the slip can also comprise short fibers to achieve special product properties before it is filled with the slip).
Regarding claim 3, Buckmann discloses the mold containing the aqueous slurry is subjected to a temperature of -195 °C to 0 °C (see Buckman at [0101] from machine translation via EspaceNet, disclosing the mold is preferably cooled to a temperature in the range of -175°C to -15°C, which is within the claimed range).
Regarding claim 5, Buckmann discloses demolding the green strength article (see Buckman at [0101], disclosing the preform is removed from the mold).
Regarding claim 14, Buckmann discloses the refractory charge comprises at least one of a silicate, a metal oxide, a boride, a nitride, a carbide, a sulfide, a fluoride, an aluminide, a synthetic glass, glass fibers, refractory ceramic fibers, non-refractory ceramic fibers, graphite, bone ash, aluminum titanate, or calcium 
Regarding claim 15, Buckmann discloses the second colloidal binder comprises at least one of a colloidal silica, a colloidal alumina, a colloidal zirconia, a colloidal yttria, an organically modified colloidal silica, an organically modified colloidal alumina, an organically modified colloidal zirconia, or an organically modified colloidal yttria (see Buckman at [0098] from machine translation via EspaceNet, disclosing the mixture comprises colloidally dispersed silicon dioxide).
Regarding claim 16, Buckmann discloses cooling the refractory article after the firing step (see Buckman at [0137] from machine translation via EspaceNet, disclosing sintering takes place for 15 hours at a holding temperature of 1450°C; Examiner notes that 1450°C is above any ambient temperature found on Earth, and thus after a holding time of 15 hours has ceased, the temperature of the item must necessarily lower over time).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckmann et al. (WO2012126820 with reference to machine translation via EspaceNet, hereinafter referred to as Buckmann).
Regarding claim 4, Buckmann discloses the mold containing the aqueous slurry is subjected to a temperature of -100° C to -30° C (see Buckman at [0101] from machine translation via EspaceNet, disclosing the mold is particularly preferably cooled to a temperature in the range of -150°C to -25°C, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Allowable Subject Matter
Claims 6-13 and 17 would be allowable is rewritten in independent format.
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Ide et al. (US20150251241, hereinafter referred to as Ide) and Jingjing et al. (CN109400179 with reference to machine translations via EspaceNet and Google Patents, hereinafter referred to as Jingjing) when drafting a response to this office action. 
Ide is directed towards a method of manufacturing binder coated refractories (see Ide at [0002]) where the coating layer preferably comprises a binder which has 
Jingjing is directed towards a method for preparing materials with controllable macroscopic and microscopic structures (see Jingjing at Page 1, line 10 of machine translation via EspaceNet). Jingjing discloses the raw material can be a ceramic powder (see Jinging at Page 10, line 411 from machine translation via EspaceNet) the addition of one selected from polyacrylic acid, polyvinyl acid, ammonia polyacrylate, polyacrylate, and polycarbonoxylate (see Jinging at Page 14, lines 547-550 from machine translation via EspaceNet) the addition of one selected from gelatin, protein, cyclodextrin, pectin, agar, and PAA-PNIPAM copolymer (See Jinging at Page 16, lines 644-655 from machine translation via EspaceNet) the addition of one selected from cellulose, heteropolysaccharide, chitosan, and gum Arabic (See Jinging at Page 18, lines 717-719 from machine translation via EspaceNet) and the inclusion of silica gel, which Examiner notes is a colloidal silica (see Jinging at Page 26, line 1067 from machine translation via EspaceNet).
Jingjing discloses a freeze casting method whereby a slurry is deposited into a mold and frozen (see Jingjing at Page 7, lines 275-285 of machine translation via EspaceNet) the structure is frozen at -60°C (See Jingjing at Page 7, Embodiment 4, from machine translation via Google Patents) and the structure is sintered in a furnace at 1,450°C (see Jinging at Page 34, lines 1400-1402 from machine translation via EspaceNet). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731